

115 HR 5898 IH: UNRWA Accountability Act of 2018
U.S. House of Representatives
2018-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5898IN THE HOUSE OF REPRESENTATIVESMay 21, 2018Mr. Cicilline (for himself and Mr. Zeldin) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo require the Secretary of State to develop a strategy on administration policy regarding UNRWA,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the UNRWA Accountability Act of 2018. 2.Sense of CongressIt is the sense of Congress that the United States should—
 (1)continue to oppose anti-Israel bias at the United Nations and in United Nations agencies; (2)define and convey to the United Nations and appropriate United Nations agencies reform priorities that should be met in order to facilitate future United States funding for the United Nations Relief and Works Agency for Palestine Refugees (UNRWA); and
 (3)support greater transparency in ongoing reform efforts at UNRWA. 3.Requirement for strategy on administration policy regarding UNRWA (a)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Administrator of the United States Agency for International Development (USAID), shall submit to the Committee on Foreign Affairs and Committee on Appropriations of the House of Representatives and the Committee on Foreign Relations and Committee on Appropriations of the Senate a report on the long-term strategy for funding and policy towards UNRWA.
 (b)ContentsThe strategy required under subsection (a) shall include the following: (1)A detailed strategy regarding future United States contributions to UNRWA, including the anticipated United States contributions to UNRWA for the five fiscal years after the date of the enactment of this Act.
 (2)An identification of the bureaus, entities, and leadership positions and offices within the Department of State or any other Executive branch agencies that review United States contributions to UNRWA, and an identification of the lead position in each such agency who is overseeing each such corresponding review.
 (3)The metrics, data, and other information being used by the Department of State or any other Executive branch agency to review United States contributions to UNRWA.
 (4)A description of any desired reforms the Administration has submitted to or requested from the United Nations or United Nations agencies that UNRWA undertake as a condition for future funding.
 (5)The national security impact of changes to United States funding to UNRWA. (c)FormThe strategy required under subsection (a) shall be submitted in unclassified form, but may include a classified annex.
			